Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Clemens et al. (US 2011/0073328) and Menzes et al. (US 2008/0173481), as discussed in the action dated 6/15/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the setting tool configurable to record pressure versus time data during configuration of a bridge plug into a set configuration, the pressure versus time data comparable to known pressure versus time data to determine a probability that the bridge plug was configured into the set configuration without error” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the setting tool configurable to record pressure versus time data during configuration of a bridge plug into a set configuration, the pressure versus time data comparable to known pressure versus time data to determine a probability that the bridge plug was configured into the set configuration without error” in combination with the other limitations currently presented in the combination of claim 8.
The prior art of record fails to disclose, alone or in combination, the key features of “determining, via a computing device and by comparing pressure versus time data against known pressure versus time data, a probability that the bridge plug was configured into the set configuration without error” in combination with the other limitations currently presented in the combination of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676